
	

113 SRES 73 ATS: Designating March 11, 2013, as “World Plumbing Day”.
U.S. Senate
2013-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 73
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2013
			Mr. Bennet (for himself,
			 Mr. Hatch, Mr.
			 Merkley, Mr. Wyden,
			 Mr. Boozman, and
			 Mrs. Murray) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating March 11, 2013, as World
		  Plumbing Day.
	
	
		Whereas the plumbing industry plays an important role in
			 safeguarding the public health of the people of the United States and the
			 world;
		Whereas 884,000,000 people around the world do not have
			 access to safe drinking water;
		Whereas 2,600,000,000 people around the world live without
			 adequate sanitation facilities;
		Whereas lack of sanitation is the leading cause of
			 infection in the world;
		Whereas, in the developing world, 24,000 children under
			 the age of 5 die every day from preventable causes, such as diarrhea contracted
			 from unclean water;
		Whereas safe and efficient plumbing saves money and
			 reduces future water supply costs and infrastructure costs;
		Whereas the installation of modern plumbing systems must
			 be accomplished in a specific and safe manner by trained professionals to
			 prevent widespread disease, which can be crippling and deadly to a
			 community;
		Whereas the people of the United States rely on plumbing
			 professionals to maintain, repair, and rebuild the aging water infrastructure
			 of the United States;
		Whereas Congress and plumbing professionals across the
			 United States and the world are committed to safeguarding public health;
			 and
		Whereas the founding organization of World Plumbing Day,
			 the World Plumbing Council, is currently chaired by GP Russ Chaney, a United
			 States citizen: Now, therefore, be it
		
	
		That the Senate designates March 11,
			 2013, as World Plumbing Day.
		
